EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
The objection to claims 1-3 and 5-12 set forth in the Office Action  from 03/10/2022 is withdrawn to response to Remarks/Amendments from 08/09/2022.
Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- Vallee et. al.,  Adv. Synth. Cata/. 2005, 347, 1835-1847, US 2011/0206979, Pires et al. Journal of Power Sources 296 (2015) 413-425, US 2014/0017558, Luybimov et. al. Russian Chemical Bulletin, International Edition, Vol. 58, No. 3, pp. 528—531, Grechkin et al “Izvestiya Akademii Nauk SSSR, Seriya Khimicheskaya (1975), (5), 1202-3 (Abstract), Yang et. al. , Electrochimica Acta 148 (2014) 39–45, US 2,759,961, US 20130164604-fail to teach or suggest the  compound of  described by the Formula:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in combination with each and every limitations of claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 1-3, and 5-12 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727